Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 3 TO FORBEARANCE AGREEMENT

This AMENDMENT NO. 3 TO FORBEARANCE AGREEMENT (this “Amendment”) is entered into
as of July 22, 2014, by and among ANCHOR HOCKING, LLC, a Delaware limited
liability company (“Anchor”), ONEIDA LTD., a Delaware corporation (together with
Anchor, each individually a “Borrower” and, collectively, the “Borrowers”),
UNIVERSAL TABLETOP, INC., a Delaware corporation (“Holdings”), the Lenders party
to the Term Loan Agreement (defined below) listed on the signature pages hereto
and constituting the Required Lenders, each other Subsidiary of Holdings party
hereto (collectively, the “Guarantors”) and DEUTSCHE BANK AG NEW YORK BRANCH, as
administrative agent (in such capacity, the “Administrative Agent”). Capitalized
terms used but not otherwise defined herein shall have the meanings ascribed to
them in the Term Loan Agreement or the Forbearance Agreement (defined below), as
applicable.

RECITALS

WHEREAS, Holdings, the Borrowers, the Lenders, the Administrative Agent and
other parties thereto are parties to that certain Term Loan Agreement, dated as
of May 21, 2013 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Term Loan Agreement”), pursuant to
which, among other things, the Lenders have agreed, subject to the terms and
conditions set forth in the Term Loan Agreement, to make certain loans and other
financial accommodations to the Borrowers;

WHEREAS, Holdings, the Borrowers, the Lenders, and the Administrative Agent
entered into that certain Forbearance Agreement, dated as of May 30, 2014 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Forbearance Agreement”), pursuant to which, among other
things, the Lenders (and the Administrative Agent on behalf of the Lenders)
agreed to forbear until the Forbearance Termination Date from exercising certain
rights and remedies subject to the terms and conditions set forth in the
Forbearance Agreement;

WHEREAS, the Borrowers and Holdings have requested that the Lenders (and the
Administrative Agent on behalf of the Lenders) extend the Forbearance
Termination Date on the terms and conditions set forth herein.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

SECTION 1. Amendments to Forbearance Agreement. The Forbearance Agreement hereby
is amended as follows:

 

  (a) The reference to “July 22, 2014” appearing in the definition of
“Forbearance Period” in Section 2(d)(vi) of the Forbearance Agreement is deleted
and replaced with “July 29, 2014”.

SECTION 2. Agreements and Acknowledgements. Each of the Loan Parties hereby
agrees, confirms and acknowledges as follows:

(a) As of the Amendment Effective Date (defined below), each Loan Party
continues to be in compliance with all of the terms and provisions set forth in
the Forbearance Agreement (as amended by this Amendment).

(b) As of the Amendment Effective Date, the representations and warranties set
forth in the recitals hereto and in the Forbearance Agreement are true and
correct with the same effect as though such representations and warranties had
been made on the date hereof.

(c) The Forbearance Agreement (as amended by this Amendment) has been duly
executed and delivered on each Loan Party’s behalf by a duly authorized officer,
and constitutes each Loan Party’s legal, valid and binding obligation
enforceable in accordance with its terms.

(d) The Administrative Agent and Lenders party hereto represent and warrant that
the Lenders party hereto, on and as of the date hereof, collectively hold Loans
having an aggregate principal amount greater than a majority of the outstanding
Loans on the date hereof and, such Lenders collectively constitute the Required
Lenders. By executing this Amendment, the Lenders party hereto hereby request
that the Administrative Agent execute this Amendment.

SECTION 3. Effect of Forbearance Agreement. Except as specifically amended
hereby, the terms and provisions of the Forbearance Agreement are in all other
respects ratified and confirmed and remain in full force and effect without
modification or limitation. This Amendment is not intended to be, nor shall it
be construed to create, a novation, a waiver or accord and satisfaction of the
Forbearance Agreement or any obligations thereunder. No reference to this
Amendment need be made in any notice, writing or other communication relating to
the Forbearance Agreement, and any such reference to the Forbearance Agreement
is deemed a reference thereto as amended by this Amendment.

SECTION 4. Condition Precedent to Amendment Effective Date. This Amendment shall
not become effective unless and until this Amendment is duly executed by the
parties hereto, including Lenders constituting the “Required Lenders” under the
Term Loan Agreement (the date on which such condition is satisfied, the
“Amendment Effective Date”).

SECTION 5. Release. By its execution hereof and in consideration of the mutual
covenants contained herein and other accommodations granted to the Loan Parties
hereunder, each Loan Party, on behalf of itself and each of its Subsidiaries,
and its or their successors, assigns and agents, hereby expressly forever
waives, releases and discharges any and all claims

 

2



--------------------------------------------------------------------------------

(including, without limitation, cross-claims, counterclaims, and rights of
setoff and recoupment), causes of action (whether direct or derivative in
nature), demands, suits, costs, expenses and damages (collectively, the
“Claims”) any of them may, as a result of actions or inactions occurring on or
prior to the Amendment Effective Date, have or allege to have as of the
Amendment Effective Date (and all defenses that may arise out of any of the
foregoing) of any nature, description, or kind whatsoever, based in whole or in
part on facts, whether actual, contingent or otherwise, now known, unknown, or
subsequently discovered, whether arising in law, at equity or otherwise, against
the Administrative Agent or any Lender, their respective affiliates, agents,
principals, managers, managing members, members, stockholders, “controlling
persons” (within the meaning of the United States federal securities laws),
directors, officers, employees, attorneys, consultants, advisors, agents,
trusts, trustors, beneficiaries, heirs, executors and administrators of each of
the foregoing (collectively, the “Released Parties”) arising out of, or relating
to, the Forbearance Agreement, this Amendment, the Term Loan Agreement, the
other Loan Documents and any or all of the actions and transactions contemplated
hereby or thereby, including any actual or alleged performance or
non-performance of any of the Released Parties hereunder or under the other Loan
Documents. Each Loan Party hereby acknowledges that the agreements in this
Section 7 are intended to be in full satisfaction of all or any alleged injuries
or damages arising in connection with the Claims. In entering into this
Amendment, each Loan Party expressly disclaims any reliance on any
representations, acts, or omissions by any of the Released Parties and hereby
agrees and acknowledges that the validity and effectiveness of the releases set
forth above does not depend in any way on any such representation, acts and/or
omissions or the accuracy, completeness, or validity thereof. The provisions of
this paragraph shall survive the termination or expiration of the Forbearance
Period and the termination of the Loan Documents and the payment in full in cash
of all Obligations of the Loan Parties under or in respect of the Term Loan
Agreement and other Loan Documents and all other amounts owing thereunder.

SECTION 6. Governing Law. This Amendment shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.

SECTION 7. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument, and all
signatures need not appear on any one counterpart. Any party hereto may execute
and deliver a counterpart of this Amendment by delivering by facsimile or other
electronic transmission a signature page of this Amendment signed by such party,
and any such facsimile or other electronic signature shall be treated in all
respects as having the same effect as an original signature.

SECTION 8. Reference to Forbearance Agreement. All references to the
“Forbearance Agreement”, “hereunder”, “hereof” or words of like import in the
Forbearance Agreement shall mean and be a reference to the Forbearance Agreement
as modified hereby and as may in the future be amended, restated, supplemented
or modified from time to time.

SECTION 9. No Other Amendment; Reservation of Rights; No Waiver; Finance
Document. This Amendment shall be part of the Forbearance Agreement and shall
constitute a Loan Document as that term is defined in the Term Loan Agreement.
Other than as otherwise expressly provided herein and in the Forbearance
Agreement, this Amendment shall not be

 

3



--------------------------------------------------------------------------------

deemed to operate as an amendment or waiver of, or to prejudice, any right,
power, privilege, or remedy of the Lenders under this Amendment, the Forbearance
Agreement, the Term Loan Agreement, any other Loan Document, or applicable law,
nor shall entering into this Amendment preclude the Lenders from refusing to
enter into any further amendments, waivers or forbearances with respect to the
Term Loan Agreement.

[Signature pages to follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Forbearance Agreement to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

 

UNIVERSAL TABLETOP, INC., as Holdings By:  

/s/ Sam Solomon

  Name:   Sam Solomon   Title:   Chief Executive Officer and President ANCHOR
HOCKING, LLC, as Borrower By:  

/s/ Sam Solomon

  Name:   Sam Solomon   Title:   Chief Executive Officer and President ONEIDA
LTD., as Borrower By:  

/s/ Sam Solomon

  Name:   Sam Solomon   Title:   Chief Executive Officer and President

BUFFALO CHINA, INC.

DELCO INTERNATIONAL, LTD.

SAKURA, INC.

THC SYSTEMS, INC.

KENWOOD SILVER COMPANY, INC.

ONEIDA SILVERSMITHS INC.

ONEIDA INTERNATIONAL INC.

ONEIDA FOOD SERVICE, INC., as Guarantors

By:  

/s/ Sam Solomon

  Name:   Sam Solomon   Title:   Chief Executive Officer and President

 

[Signature Page to Amendment No. 3 to Forbearance Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent By:  

/s/ Kevin Ji

  Name:  

Kevin Ji

  Title:  

Director

  By:  

/s/ Benjamin Souh

  Name:  

Benjamin Souh

  Title:  

Vice President

 

[Signature Page to Amendment No.3 to Forbearance Agreement]



--------------------------------------------------------------------------------

ColumbusNova CLO IV Ltd. 2007-II By:   Columbus Nova Credit Investments
Management, LLC, its Collateral Manager By:  

/s/ Robert Ranocchia

  Name:   Robert Ranocchia   Title:   Authorized Signatory Primus CLO II, Ltd.
By:   CypressTree Investment Management, LLC, its Collateral Manager   By:  

/s/ Robert Ranocchia

  Name:   Robert Ranocchia   Title:   Authorized Signatory

Bridgeport CLO Ltd.

Schiller Park CLO Ltd.

Bridgeport CLO II Ltd.

By:   Deerfield Capital Management LLC, its Collateral Manager   By:  

/s/ Robert Ranocchia

    Name:   Robert Ranocchia     Title:   Authorized Signatory

 

[Signature Page to Amendment No. 3 to Forbearance Agreement]



--------------------------------------------------------------------------------

CIFC Funding 2007-I, Ltd.

CIFC Funding 2007-II, Ltd.

CIFC Funding 2011-I, Ltd.

CIFC Funding 2012-I, Ltd.

CIFC Funding 2012-II, Ltd.

CIFC Funding 2012-III, Ltd.

CIFC Funding 2013-I, Ltd.

CIFC Funding 2013-II, Ltd.

CIFC Funding 2013-III, Ltd.

By:   CIFC Asset Management LLC, its Collateral Manager By:  

/s/ Robert Ranocchia

Name:   Robert Ranocchia Title:   Authorized Signatory

 

[Signature Page to Amendment No. 3 to Forbearance Agreement]



--------------------------------------------------------------------------------

Nationwide Defined Benefit Master Trust, as Lender By:  

/s/ Chetan K. Patel

  Name:   Chetan K. Patel   Title:   Authorized Signatory

 

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

Nationwide Life Insurance Company, as Lender By:  

/s/ Chetan K. Patel

  Name:   Chetan K. Patel   Title:   Authorized Signatory

 

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

Nationwide Mutual Fire Insurance Company, as Lender By:  

/s/ Chetan K. Patel

  Name:   Chetan K. Patel   Title:   Authorized Signatory

 

[Signature Page to Amendment No. 3 to Forbearance Agreement]



--------------------------------------------------------------------------------

as Lender, Voya Prime Rate Trust

By:

   Voya Investment Management Co. LLC, as its investment manager Voya Senior
Income Fund

By:

   Voya Investment Management Co. LLC, as its investment manager

Voya Floating Rate Fund

By:

   Voya Investment Management Co. LLC, as its investment manager

ISL Loan Trust

By:

   Voya Investment Management Co. LLC, as its investment advisor

ISL Loan Trust II

By:

  

Voya Investment Management Co. LLC, as its investment advisor

ING (L) Flex – Senior Loans

By:

  

Voya Investment Management Co. LLC, as its investment manager

Voya Investment Trust Co. Plan for Employee Benefit Investment Funds – Voya
Senior Loan Trust Fund

By:

   Voya Investment Trust Co. as its trustee

IBM Personal Pension Plan Trust

By:

  

Voya Investment Management Co. LLC, as its investment manager

ING Euro Loans Fund I, LLC By:    Voya Alternative Asset Management LLC, as its
managing member Voya CLO 2011-1, Ltd. By:    Voya Alternative Asset Management
LLC, as its portfolio manager Voya CLO 2012-1, Ltd. By:    Voya Alternative
Asset Management LLC, as its portfolio manager BayernInvest Alternative
Loan-Fonds By:    Voya Investment Management Co. LLC, as its investment manager
Voya CLO 2012-2, Ltd. By:    Voya Alternative Asset Management LLC, as its
investment manager Voya CLO 2012-3, Ltd. By:    Voya Alternative Asset
Management LLC, as its investment manager

Voya CLO 2012-4, Ltd.

By:

  

Voya Alternative Asset Management LLC, as its investment manager

   California Public Employees’ Retirement System

By:

  

Voya Investment Management Co. LLC, as its investment manager

   Voya CLO 2013-1, Ltd.

By:

   Voya Alternative Asset Management LLC, as its investment manager    Voya CLO
2013-2, Ltd.

By:

  

Voya Alternative Asset Management LLC, as its investment manager

New Mexico State Investment Council

By:

   Voya Investment Management Co. LLC, as its investment manager By:   

/s/ Jeffrey A. Bakalar

Name:

   Jeffrey A. Bakalar

Title:

  

Managing Director, Group Head

 

 

[Signature Page to Amendment No. 3 to Forbearance Agreement]



--------------------------------------------------------------------------------

Western Asset Management Company, as investment manager and agent on behalf of
certain of its clients By:  

/s/ W. Stephen Venable, Jr.

Name:   W. Stephen Venable, Jr. Title:   Manager, U.S. Legal and Corporate
Affairs Address: 385 E. Colorado Boulevard Pasadena, CA 91101 Tel:
(626) 844-9456 Email: svenable@westernasset.com

 

[Signature Page to Amendment No. 3 to Forbearance Agreement]